TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00016-CR







David Anthony Upton, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 9214, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for possession of a controlled
substance.  Sentence was suspended on November 1, 1999.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore December 1, 1999.  See Tex. R. App. P.
26.2(a)(1).  Notice of appeal was filed by the district clerk on December 7, 1999.  No extension
of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  

The district clerk does not retain envelopes by which the date of mailing may be
determined.  See Tex. R. App. P. 9.2(b).  We have received an affidavit from appellant's
attorney's legal assistant stating, "I am confirming that the Notice of Appeal in the above-referenced cause was mailed to the Clerk of the Court of Appeals on December 1, 1999."  Notice
of appeal must be filed with the clerk of the trial court, not with the clerk of the appellate court. 
See Tex. R. App. P. 25.2(b)(1).

Under the circumstances, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).  The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   March 30, 2000

Do Not Publish